J. Henry Baetz has been nominated as a Republican candidate for the assembly in the sixty-fifth assembly district. The secretary of state has certified to the county clerk of Los Angeles County that he is the Republican nominee for member of the assembly from said district. It is alleged that he is ineligible for that office by reason of non-residence. The county clerk has been requested to strike his name from the official ballot as such candidate, and has refused. We are asked to issue a writ of mandate compelling the clerk to comply with that demand. The constitution of the state (art. IV, sec. 7) reads as follows: "Each house shall choose its officers, and judge of the qualifications, elections, and returns of its members." By that article the assembly is made the exclusive judge of the qualifications of its members. The law providing for an official ballot cannot be held to have changed the intent of the people in adopting that constitutional provision that the assembly should be the sole and exclusive judge of the eligibility of those whose election is properly certified. For this court to undertake to try the question of eligibility and to deprive the candidate of any chance to be elected, would simply be to usurp the jurisdiction of the assembly.
  The petition is denied. *Page 58